Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 3 and 5-6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Horstman et al. (US 20100279595 A1) in view of MATSUI et al. (US 20170296690 A1).
 	Regarding claim 1, Horstman discloses a sanitizing unit (fig. 3, 340, 342) [0027] [0032] configured for use in an air distribution system (fig. 3) of a passenger aircraft (fig. 1, 100) (abstract) [0027], the sanitizing unit comprising:
an input structure (332, 334, at least) configured to connect to a cabin air supply plenum (300, 306, 304) ;
a UV reflective insert [0033 Note reflective walls] that defines an irradiation chamber [0032-0033];
at least one ultraviolet (UV) light (340, 342) 
a UV attenuator (walls of 302 block UV rays from 306); and
an output structure (310, 330/318, 328/320) connected to at least one overhead passenger vent (310, 318, 320), wherein the at least one overhead passenger vent is configured to output a treated airflow (322, 324 from 310, 340/342) 

[0019-0020] [0021-0027] [0031-0033].
     	But Horstman fails to disclose at least one ultraviolet (UV) light emitting diode (LED).
    	MATSUI, however, discloses UV sterilization via UV LED’s emitting UVC light in a wavelength of about 265 nm [0036].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman, with UV sterilization via UV LED’s emitting UVC light in a wavelength of about 265 nm, as taught by MATSUI, to use as a substitution of one known UV source type for another (i.e. UV LED’s) to obtain predictable sterilization results.

Moreover, regarding claim 3, MATSUI discloses the at least one UV LED comprises a plurality of LEDs (FIG. 2, LS’ es) [0055] emitting light at a wavelength of about 265 nm [0036]; and is obvious for the reasons discussed supra with reference to claim 1, see previous.

     	Regarding claim 5, Horstman discloses that a ratio of a total length of the irradiation chamber (fig. 3, of 340, 342) to a cross-sectional area of the irradiation chamber 
Regarding claim 5, Horstman discloses all the limitations the only difference is that the exact dimension(s) of a” ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6” is not disclosed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the claimed ratio since it is well known in the art that the UV chamber must be dimensioned appropriately to ensure complete UV irradiation and therefore sterilization of the treated air volume.  Additionally, it would have been obvious to a person of ordinary skill in the art to try a ratio of about 6, as a KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).  
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). 

     	Regarding claim 6, Horstman discloses that a diameter of the irradiation chamber (fig. 2, 220) (fig. 3, for 340, 342) is based on a layout of passenger seats within the aircraft (fig. 1, 100), and the dimensions of the passenger seats (fig.2, unlabeled, see airflow from 220 into 208, Note 200/300 has to be able to fit inside of plane 100 and allow for space for passenger seating) [0002-0004] [0008] [0020-0025].

2.	Claim(s) 2, 4, 7, 9-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Horstman et al. (US 20100279595 A1) in view of MATSUI et al. (US 20170296690 A1); and further in light of Matschke et al. (US 20170307234 A1).
Regarding claim 9, Horstman discloses an air distribution system (fig. 3) installed in a passenger aircraft (fig. 1, 100) (abstract) [0027], the system comprising: 

an input structure (332, 334, at least) configured to connect to a cabin air supply plenum (300, 306, 304) ;
a UV reflective insert [0033 Note reflective walls] that defines an irradiation chamber [0032-0033];
at least one ultraviolet (UV) light (340, 342) 
a UV attenuator (walls of 302 block UV rays from 306); and
an output structure (310, 330/318, 328/320); and 
a plurality of air distribution (at 344, 346, 318, 320) 
wherein the output structure (310, 330/318, 328/320) of each sanitizing chamber is connected to at least one air distribution (at 344, 346, 318, 320) 
(figs. 1-3)
[0019-0020] [0021-0027] [0031-0033].

     	But Horstman fails to disclose at least one ultraviolet (UV) light emitting diode (LED); and air distribution grilles.
    	MATSUI, however, discloses UV sterilization via UV LED’s emitting UVC light in a wavelength of about 265 nm [0036].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman, with UV sterilization via UV LED’s emitting UVC light in a wavelength of about 265 nm, as taught by MATSUI, to use as a substitution of one known UV source type for another (i.e. UV LED’s) to obtain predictable sterilization results.
    	But Horstman as modified by MATSUI fails to disclose air distribution grilles.
grilles (30) to output a treated airflow (post 30) and block UV light (fig. 4, L1-L4) [0036] escape from the UV chamber (20a-20g with 50’s)
	 (figs. 1-2 and 4)
	[0029-0031] [0033] [0036] [0040] [0044].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman as modified by MATSUI, with air distribution grilles, as taught by Matschke, to use as a safety feature for preventing UV light from escaping the UV treatment chamber/zone to minimize harmful UV irradiation of people downstream of the air output grilles and to increase air circulation.

Regarding claim 11, Horstman discloses an air circulation system (fig. 3) in a passenger aircraft (fig. 1, 100) (abstract) [0027], the system comprising: 
at least one circulation fan (fig. 2, 204, 206) [0020] (reference’s claim 17); 
at least one HEPA filter (216, 218) (337, 338) [0031];  
an air distribution system, comprising: 
a plurality of sanitizing units (fig. 3; 340 on left side and 342 on right side), wherein each sanitizing unit comprises: 
an input structure (332, 334, at least) configured to connect to a cabin air supply plenum (300, 306, 304) ;
a UV reflective insert [0033 Note reflective walls] that defines an irradiation chamber [0032-0033];
at least one ultraviolet (UV) light (340, 342) 
a UV attenuator (walls of 302 block UV rays from 306); and

a plurality of air distribution (at 344, 346, 318, 320) 
wherein the output structure (310, 330/318, 328/320) of each sanitizing chamber is connected to at least one air distribution (at 344, 346, 318, 320) 
an air conditioner (fig. 2, 202 left side, 202 right side) comprising at least one mixing unit configured to provide recirculated air to the air distribution system [0019-0024]
(figs. 1-3)
[0019-0020] [0021-0027] [0031-0033].
     	But Horstman fails to disclose at least one ultraviolet (UV) light emitting diode (LED); and air distribution grilles.
    	MATSUI, however, discloses UV sterilization via UV LED’s emitting UVC light in a wavelength of about 265 nm [0036].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman, with UV sterilization via UV LED’s emitting UVC light in a wavelength of about 265 nm, as taught by MATSUI, to use as a substitution of one known UV source type for another (i.e. UV LED’s) to obtain predictable sterilization results.
    	But Horstman as modified by MATSUI fails to disclose air distribution grilles.
Matschke, however, discloses a UV sterilizer (abstract) (fig. 1, 10, 20a-20g) with UV lights (50); and a and air distribution grilles (30) to output a treated airflow (post 30) and block UV light (fig. 4, L1-L4) [0036] escape from the UV chamber (20a-20g with 50’s)
	 (figs. 1-2 and 4)
	[0029-0031] [0033] [0036] [0040] [0044].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of grilles, as taught by Matschke, to use as a safety feature for preventing UV light from escaping the UV treatment chamber/zone to minimize harmful UV irradiation of people downstream of the air output grilles and to increase air circulation.

Regarding claim 2, Horstman discloses wherein the at least one overhead passenger vent (310, 330/318, 328/320) comprises a plurality of air discharge 
    	But Horstman as modified by MATSUI fails to disclose air distribution grilles.
Matschke, however, discloses a UV sterilizer (abstract) (fig. 1, 10, 20a-20g) with UV lights (50); and a plurality of air discharge grilles (30) configured to uniformly output the treated airflow (post 30) (fig. 4, L1-L4) [0036] 
[0033-0036] 
(figs. 2-4, 30- 35a-35d, 36, 37a-37d, 39a-39d); 
	 (figs. 1-2 and 4)
	[0029-0031] [0033] [0036] [0040] [0044].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman as modified by MATSUI, with air distribution grilles, as taught by Matschke, to use as a safety feature for preventing UV light from escaping the UV treatment chamber/zone to minimize harmful UV irradiation of people downstream of the air output grilles and to increase air circulation.

Regarding claim 4, Horstman discloses UV reflective insert comprises a reflective surface [0033].
polished aluminum
    	Matschke, however, discloses wherein the UV reflective insert (20a-20g) [0031] comprises a surface coating of polished aluminum [0031] [0037] [0041].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman as modified by MATSUI, with reflective walls made of aluminum, as taught by Matschke, to use as a substitution of one known reflective material for another to obtain predictable UV light reflectance results of increased UV irradiation light pathway length and therefore sterilization.

Moreover, regarding claim 7, Matschke discloses that the UV attenuator comprises a plurality of overlapping concentric conical frustum [0033-0036] (figs. 2-4, 30- 35a-35d, 36, 37a-37d, 39a-39d) stacked using support fins (36), wherein each conical frustum comprises: at least one exterior surface coated with a UV reflective material [0036]; and at least one interior surface coated with a UV radiation-absorbing material [0036] (fig. 4, 35a-35d, L1-L4, 39d, 39b, 29a, 27a).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman as modified by MATSUI, with air distribution grilles, as taught by Matschke, to use as a safety feature for preventing UV light from escaping the UV treatment chamber/zone to minimize harmful UV irradiation of people downstream of the air output grilles and to increase air circulation.

Moreover, regarding claim 10, Matschke discloses that the output structure of each sanitizing chamber (fig. 2, 20b) is connected to two air distribution grilles (figs. 2-4, 30- plural grills 35a-35d, 36, 37a-37d, 39a-39d) [0030  Note germicidal chamber 10 may include fewer or more segments] [0033-0036] [0038].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman as modified by MATSUI, with air distribution grilles, as taught by Matschke, to use as a safety feature for preventing UV light from escaping the UV treatment chamber/zone to minimize harmful UV irradiation of people downstream of the air output grilles and to increase air circulation.

2.	Claim(s) 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Horstman et al. (US 20100279595 A1) in view of MATSUI et al. (US 20170296690 A1); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Matschke et al. (US 20170307234 A1) and Krosney et al. (US 20140030144 A1).
Regarding claim(s) 8, the combined references disclose the elements of claim 1, see previous.
     	But the combined references fail to disclose wherein the UV attenuator comprises: at least one central cone having a concave outer surface, wherein the concave outer surface is coated with a UV reflective material; a plurality of support fins; and an outer cylinder; wherein interior surfaces of the central cone and the outer cylinder are coated with a UV radiation-absorbing material.
Matschke, however, discloses a UV attenuator (figs. 2-4, grille 30) [0034] that comprises: at least one central 

     	But the combined references with Matschke fail to disclose wherein the UV attenuator comprises: at least one central cone having a concave outer surface.
Krosney, however, discloses a UV attenuator (figs. 3, 180) [0064] that comprises: at least one central cone (180) having a concave outer surface (of 180), wherein the concave outer surface is coated with a UV reflective material [0064];  and an outer cylinder (fig. 3, of 140, 170, 133, 173 and/or 143, 149).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of combined references with Matschke, with the claimed UV attenuator configuration, as taught by Krosney,
to use as a substitution to replace the central spherical shaped UV reflector/attenuator component with a  central cone/conically shaped UV reflector/attenuator component to obtain predictable air flow and UV transmittance attenuation results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881